Orton, C. J.
The judgment before the justice was in favor of the defendant for costs. The plaintiff attempted to appeal to the circuit court, and presented to the justice’ a notice of appeal, but he did not make and present the affidavit that the appeal was made in good faith, as required by sec. 3754, R. S. The defendant moved in the circuit court to dismiss the appeal, and the motion was denied.
The motion should have been granted. There was clearly no appeal taken, and the circuit court had no jurisdiction in the case. Evangelical L. St. P. Gemeinde v. Koehler, 59 Wis. 650; Kelly v. Owen, 63 Wis. 351; Morris v. Brewster, 60 Wis. 229; Palmer v. Peterson, 46 Wis. 401. There is, among the papers sent up by the justice, the form of an affidavit the statute requires, signed by the plaintiff, and a blank jurat not signed by any person, official or otherwise. It is not an affidavit, and therefore no appeal was taken. The plaintiff obtained a judgment on the verdict of the jury of $62.75 damages and $29.99 costs, which must go for naught, but the result is inevitable.
By the Oourt.— The judgment of the circuit court is reversed, and the cause remanded with direction to that court to grant the defendant’s motion to dismiss the appeal.